               Case 2:20-cv-00860-JAD-NJK Document 6 Filed 06/01/20 Page 1 of 2



 1                                  UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Ervin Middleton, Jr.,                                       Case No.: 2:20-cv-00860-JAD-NJK

 4             Petitioner

 5 v.
                                                                 Order Dismissing Improperly
 6 Mark Stevens,                                                    Commenced Petition
                                                                     Without Prejudice
 7             Respondent

 8

 9            Petitioner Ervin Middleton, Jr., filed this pro se petition for a writ of habeas corpus under

10 28 U.S.C. § 2241. It appears from his allegations that petitioner was cited for some traffic-law

11 violations, and the Henderson Municipal Court issued an arrest warrant for his failure to appear.1

12 Because petitioner filed this action without paying the filing fee or submitting an application to

13 proceed in forma pauperis, this case has been improperly commenced and must be dismissed on

14 that basis. 2 If petitioner desires to proceed with such an action, he will need to file a new action

15 and either pay the full filing fee or submit a proper in forma pauperis application.

16            It does not appear from the papers that a without-prejudice dismissal will materially

17 affect a later analysis of any timeliness issue with regard to a new, timely filed action. Indeed, it

18 does not appear from the papers that a state court has issued a judgment of conviction against

19 petitioner, and thus the statute of limitations would be inapplicable. 3 Petitioner at all times

20

21

22   1
         ECF Nos. 1-1, 1-2, 4-1.
23   2
         28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2.
     3
         See 28 U.S.C. § 2244(d).
           Case 2:20-cv-00860-JAD-NJK Document 6 Filed 06/01/20 Page 2 of 2



 1 remains responsible for calculating applicable federal limitation periods and for properly

 2 commencing a timely filed federal habeas action.

 3         IT THEREFORE IS ORDERED that the Clerk is directed to DETACH AND FILE the

 4 petition [ECF No. 1-1 and 1-2].

 5         IT FURTHER IS ORDERED that this case is DISMISSED without prejudice to the

 6 filing of a new action with either the full filing fee or a properly completed in forma pauperis

 7 application.

 8         IT FURTHER IS ORDERED that a certificate of appealability is DENIED because

 9 jurists of reason would not find the court's dismissal of this improperly commenced action

10 without prejudice to be debatable or incorrect.

11         The Clerk of Court is directed to ENTER JUDGMENT accordingly and close this case.

12         Dated: May 31, 2020

13                                                           _________________________________
                                                             U.S. District Judge
14

15

16

17

18

19

20

21

22

23



                                                     2
